

116 SRES 709 IS: Expressing the sense of the Senate that the August 13, 2020, and September 11, 2020, announcements of the establishment of full diplomatic relations between the State of Israel and the United Arab Emirates and the State of Israel and the Kingdom of Bahrain are historic achievements.
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 709IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Graham (for himself, Mr. Menendez, Mr. Young, Mr. Cardin, Mr. Cramer, Mr. Coons, Mr. Blunt, Ms. Rosen, Mrs. Capito, Mr. Blumenthal, Mr. Perdue, Mr. Wyden, Mr. Barrasso, Mr. Reed, Mr. Grassley, Mr. Kaine, Mrs. Blackburn, Ms. Stabenow, Mr. Hoeven, Mrs. Feinstein, Mr. Moran, Mr. Bennet, Mr. Alexander, Mr. Casey, Mr. Romney, Mr. Jones, Mr. Sullivan, Mr. Warner, Mr. Hawley, Mr. King, Mr. Gardner, Mr. Schatz, Mr. Braun, Ms. Klobuchar, Ms. McSally, Ms. Smith, Mr. Thune, Ms. Sinema, Mr. Wicker, Mrs. Gillibrand, Mrs. Fischer, Mr. Booker, Mr. Johnson, Mrs. Murray, Mr. Lankford, Mrs. Loeffler, Mr. Cassidy, Mr. Boozman, Ms. Collins, Mr. Scott of South Carolina, Mrs. Hyde-Smith, Ms. Ernst, Mr. Crapo, Mr. Paul, and Ms. Murkowski) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the August 13, 2020, and September 11, 2020, announcements of the establishment of full diplomatic relations between the State of Israel and the United Arab Emirates and the State of Israel and the Kingdom of Bahrain are historic achievements.Whereas President Donald J. Trump, Prime Minister Benjamin Netanyahu of Israel, and Sheikh Mohammed Bin Zayed, Crown Prince of Abu Dhabi and Deputy Supreme Commander of the United Arab Emirates, announced on August 13, 2020, an agreement on the full normalization of relations between Israel and the United Arab Emirates;Whereas President Donald J. Trump, Prime Minister Benjamin Netanyahu of Israel, and King Hamad al Khalifa of Bahrain, announced on September 11, 2020, an agreement on the full normalization of relations between Israel and the Kingdom of Bahrain;Whereas the United Arab Emirates is the first Gulf Arab state to announce formal relations with Israel, followed closely by Bahrain;Whereas, under each agreement, the two countries agree to the establishment of reciprocal embassies and the exchange of Ambassadors;Whereas opening direct ties between Israel and the United Arab Emirates could begin to transform the region by spurring economic growth, enhancing technological innovation, and forging closer people-to-people relations;Whereas the agreements could promote investment, tourism, direct flights, security, telecommunications, technology, energy, healthcare, culture, and the environment;Whereas the United States, Israel, and the United Arab Emirates share a commitment to promoting stability through diplomatic engagement, increased economic integration, and closer security coordination;Whereas Israel and the United Arab Emirates will partner with the United States to launch a Strategic Agenda for the Middle East to expand diplomatic, trade, and security cooperation;Whereas President Donald J. Trump, His Majesty King Hamad bin Isa bin Salman al-Khalifa of the Kingdom of Bahrain, and Prime Minister Benjamin Netanyahu of Israel announced on September 11, 2020, the establishment of full diplomatic relations between Israel and the Kingdom of Bahrain;Whereas the United States, Bahrain, and Israel said in a joint statement that opening direct dialogue and ties between these two dynamic societies and advanced economies will continue the positive transformation of the Middle East and increase stability, security, and prosperity in the region;Whereas opening direct ties between Israel, the United Arab Emirates, and Bahrain could begin to transform the region by spurring economic growth, enhancing technological innovation, and forging closer people-to-people relations; Whereas these historic agreements could help advance peace between Israel and other Arab nations and further diplomatic openings throughout the region;Whereas, in 2019, His Highness Sheikh Khalifa bin Zayed al Nahan proclaimed the year 2019 the Year of Tolerance in the United Arab Emirates and also established the Abrahamic House of Fraternity as a project designed to promote religious diversity and tolerance; Whereas support for peace between Israel and her neighbors has longstanding bipartisan support in Congress and among the American people;Whereas these agreements build upon the decades-long leadership of the United States in helping Israel broker peace treaties with Egypt and Jordan and promoting peace talks between Israel and Syria, Lebanon, and the Palestinians; andWhereas the parties pledged to continue their efforts to achieve a just, comprehensive, and enduring resolution to the Israeli-Palestinian conflict: Now, therefore, be itThat the Senate—(1)congratulates the Governments and people of Israel, the United Arab Emirates, and the Kingdom of Bahrain on reaching these historic agreements;(2)encourages other Arab nations to establish full relations with Israel with the vision of realizing full peace between Israel and all of its Arab neighbors; and(3)reaffirms its strong support for a negotiated solution to the Israeli-Palestinian conflict resulting in two states—a democratic Jewish State of Israel and a viable, democratic Palestinian state—living side-by-side in peace, security, and mutual recognition. 